DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 22-36, drawn to a method for detecting a signal signature.
Group II, claim(s) 37-39, drawn to a method for monitoring the response to drug treatment of a subject having a redox-based condition.
Group III, claim(s) 40-41, drawn to a kit for assaying for the electrochemical or spectroelectrochemical signal signature of a sample.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a device with one or more redox-mediators and electrochemical/spectroelectrochemical detection, this technical feature is not a special technical Wrighton (US 4,929,313 A) (cited in the International Preliminary Report on Patentability issued in PCT/US2017/064485 dated June 13, 2019, which is provided in Applicant’s IDS filed on August 30, 2019).  Wrighton teaches a device (electrochemical device, col. 3, ln. 25) with one or more redox-mediators (viologens, col. 4, lns. 14-23) and electrochemical/spectroelectrochemical detection (detecting the generation of an electrochemical signal, col. 3, lns. 20-46, col. 4, lns. 14-23).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A (claims 23-24):
Species I, sensor modality is electrochemical.
Species II, sensor modality is spectroelectrochemical.
Species III, sensor modality is optical.
Species IV, sensor modality is mechanical.
Species B (claims 26-28):
Species V, sample is derived from soil or agricultural compositions.
Species VI, sample is derived from air.
Species VII, sample is derived from water.
Species VIII, sample is derived from chemical compositions, pharmaceutical compositions, or industrial compositions.
Species IX, sample is derived from food.
Species X, sample is derived from a subject.
Species C (claims 29-30):
Species XI, sample is blood or serum.
Species XII, sample is sweat.
Species XIII, sample is urine.
Species XIV, sample is saliva.
Species D (claims 32-33):
Species XV, the redox-based condition is oxidative stress disorder.
Species XVI, the redox-based condition is redox dysregulation.
Species XVII, the redox-based condition is inflammation.
Species E (claims 34-36):
Species XVIII: the redox-mediator is metal.
Species XIX: the redox-mediator is redox-active organic molecules or radical precursors.
If Applicant elects Group I above, then Applicant is also required, in reply to this action, to elect ONE species from EACH of Species A-E to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 22.
Species I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a method for detecting a signal signature comprising the steps of contacting a sample with one or more redox-mediators and detecting the generation of the chemically based signal signature from sensor modalities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wrighton (US 4,929,313 A).  Wrighton teaches a method for detecting a signal signature (a method for determining chemically based signatures, col. 3, lns. 20-46) comprising the steps of contacting a .
Species V-X lack unity of invention because even though the inventions of these groups require the technical feature of a method for detecting a signal signature comprising the steps of contacting a sample with one or more redox-mediators and detecting the generation of the chemically based signal signature from sensor modalities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wrighton (US 4,929,313 A).  Wrighton teaches a method for detecting a signal signature (a method for determining chemically based signatures, col. 3, lns. 20-46) comprising the steps of contacting a sample with one or more redox-mediators (contacting a sample with viologens, col. 4, lns. 14-23) and detecting the generation of the chemically based signal signature from sensor modalities (detecting the generation of an electrochemical signal, col. 3, lns. 20-46, col. 4, lns. 14-23).
	Species XI-XIV lack unity of invention because even though the inventions of these groups require the technical feature of a method for detecting a signal signature comprising the steps of contacting a sample with one or more redox-mediators and detecting the generation of the chemically based signal signature from sensor modalities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wrighton (US 4,929,313 A).  Wrighton teaches a method for detecting a signal signature (a method for determining chemically based signatures, col. 3, lns. 20-46) comprising the steps of contacting a sample with one or more redox-mediators (contacting a sample with viologens, col. 4, lns. 14-23) and detecting the generation of the chemically based signal signature from sensor modalities (detecting the generation of an electrochemical signal, col. 3, lns. 20-46, col. 4, lns. 14-23).
 lack unity of invention because even though the inventions of these groups require the technical feature of a method for detecting a signal signature comprising the steps of contacting a sample with one or more redox-mediators and detecting the generation of the chemically based signal signature from sensor modalities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wrighton (US 4,929,313 A).  Wrighton teaches a method for detecting a signal signature (a method for determining chemically based signatures, col. 3, lns. 20-46) comprising the steps of contacting a sample with one or more redox-mediators (contacting a sample with viologens, col. 4, lns. 14-23) and detecting the generation of the chemically based signal signature from sensor modalities (detecting the generation of an electrochemical signal, col. 3, lns. 20-46, col. 4, lns. 14-23).
Species XVIII-XIX lack unity of invention because even though the inventions of these groups require the technical feature of a method for detecting a signal signature comprising the steps of contacting a sample with one or more redox-mediators and detecting the generation of the chemically based signal signature from sensor modalities, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wrighton (US 4,929,313 A).  Wrighton teaches a method for detecting a signal signature (a method for determining chemically based signatures, col. 3, lns. 20-46) comprising the steps of contacting a sample with one or more redox-mediators (contacting a sample with viologens, col. 4, lns. 14-23) and detecting the generation of the chemically based signal signature from sensor modalities (detecting the generation of an electrochemical signal, col. 3, lns. 20-46, col. 4, lns. 14-23).
A telephone call was made to Carmella Stephens on July 23, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794